Title: To George Washington from William Augustine Washington, 3 September 1793
From: Washington, William Augustine
To: Washington, George


          
            [Haywood, Va., 3 September 1793]
          
          I have been making enquiries respecting the hire of carpenters as you desired. I have
            at length met with a per[s]on who is a regular bred Carpenter and has four Negro
            Carpenters that work with him; he says if you will contract with him for twelve months,
            he will agree to move up to Mount Vernon—his terms are £10 per month for himself and
            four Negro Carpenters. . . . he will expect himself and hands to be found in provision
            and a house to be furnished him . . . my love to my
            aunt, . . .
        